UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2016 or ¨ TRANSITION REPORTS PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 001-36070 Five Prime Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 26-0038620 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Two Corporate Drive South San Francisco, California 94080 (415) 365-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2) Yes¨Nox As of April 29, 2016, the number of outstanding shares of the registrant’s common stock was 28,200,759. TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION 4 Item1. Financial Statements 4 Condensed Balance Sheets as of March 31, 2016 and December31, 2015 4 Condensed Statements of Operations for the Three Months Ended March 31, 2016 and 2015 5 Condensed Statements of Comprehensive Loss for the Three Months Ended March 31, 2016 and 2015 6 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 7 Notes to Condensed Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 22 Item4. Controls and Procedures 22 PARTII. OTHER INFORMATION 23 Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item6. Exhibits 46 Signatures 47 Exhibit Index 48 In this report, unless otherwise stated or the context otherwise indicates, references to “Five Prime,” “the company,” “we,” “us,” “our” and similar references refer to Five Prime Therapeutics, Inc. The Five Prime logo and RIPPS® are our registered trademarks. This report also contains registered marks, trademarks and trade names of other companies. All other trademarks, registered marks and trade names appearing in this report are the property of their respective holders. 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS AND INDUSTRY DATA This Quarterly Report on Form 10-Q contains forward-looking statements. In some cases you can identify these statements by forward-looking words such as “believe,” “may,” “will,” “estimate,” “continue,” “anticipate,” “intend,” “could,” “would,” “project,” “plan,” “expect,” or similar expressions, or the negative or plural of these words or expressions. These forward-looking statements include statements concerning the following: · our estimates regarding our expenses, revenues, anticipated capital requirements and our needs for additional financing; · our receipt of future milestone payments and/or royalties, and the timing of such payments; · our or our partners’ ability to timely advance drug candidates into and through clinical data readouts and successful completion of clinical trials alone or in combination with other drugs; · the timing of the initiation, progress and results of preclinical studies and research and development programs; · our expectations regarding the potential safety, efficacy or clinical utility of our product candidates; · the implementation, timing and likelihood of success of our plans to develop companion diagnostics for our product candidates; · our ability to maintain and establish collaborations; · the implementation of our business model and strategic plans for our business, drug candidates and technology; · the scope of protection we establish and maintain for intellectual property rights covering our drug candidates and technology; · the size of patient populations targeted by products we or our partners develop and market adoption of our potential products by physicians and patients; · the timing or likelihood of regulatory filings and approvals; · developments relating to our competitors and our industry; and · our expectations regarding licensing, acquisitions and strategic operations. These statements are only current predictions and are subject to known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from those anticipated by the forward-looking statements. We discuss many of these risks in this report in greater detail under the heading “Risk Factors” and elsewhere in this report. You should not rely upon forward-looking statements as predictions of future events. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by law, we are under no duty to update or revise any of the forward-looking statements, whether as a result of new information, future events or otherwise, after the date of this report. We obtained the industry, market and competitive position data in this quarterly report from our own internal estimates and research as well as from industry and general publications and research surveys and studies conducted by third parties. While we believe that each of these studies and publications is reliable, we have not independently verified market and industry data from third-party sources. While we believe our internal company research is reliable and the market definitions we use are appropriate, neither such research nor these definitions have been verified by any independent source. 3 PART I. FINANCIAL INFORMATION Item1. Financial Statements FIVE PRIME THERAPEUTICS, INC. Condensed Balance Sheets (In thousands) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Marketable securities Receivables from collaborative partners Income tax receivable — Prepaid and other current assets Total current assets Property and equipment, net Deferred tax asset Other long-term assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued personnel-related expenses Other accrued liabilities Deferred revenue, current portion Deferred rent, current portion Income tax payable, current portion Total current liabilities Deferred revenue, long-term portion Deferred rent, long-term portion Income tax payable, long-term portion Other long-term liabilities Commitments Stockholders' equity: Common stock 27 26 Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 4 FIVE PRIME THERAPEUTICS, INC. Condensed Statements of Operations (In thousands, except per share amounts) Three Months Ended March 31, Collaboration revenue $ $ Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) ) Interest income Loss before income tax ) ) Income tax benefit — Net loss $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Weighted-average shares used to compute basic and diluted net loss per common share The accompanying notes are an integral part of these unaudited condensed financial statements. 5 FIVE PRIME THERAPEUTICS, INC. Condensed Statements of Comprehensive Loss (In thousands) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income: Net unrealized gain on marketable securities, net of tax 30 Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 6 FIVE PRIME THERAPEUTICS, INC. Condensed Statements of Cash Flows (In thousands) Three Months Ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Excess tax benefits from employee equity incentive plans ) — Deferred income taxes — Amortization of premium on marketable securities Changes in operating assets and liabilities: Receivables from collaborative partners Income tax receivable ) — Prepaid, other current assets, and other long-term assets ) Accounts payable ) ) Accrued personnel-related expenses ) ) Deferred revenue ) 82 Deferred rent ) ) Income tax payable ) — Other accrued liabilities and other long-term liabilities ) Net cash used in operating activities ) ) Investing activities Purchases of marketable securities ) ) Maturities of marketable securities Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Financing activities Proceeds from public offering of common stock, net — Proceeds from issuance of common stock under equity incentive plans Repurchase of shares to satisfy tax withholding ) — Excess tax benefits from employee equity incentive plans — Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information Cash paid for income taxes $ $ — The accompanying notes are an integral part of these unaudited condensed financial statements. 7 FIVE PRIME THERAPEUTICS, INC. Notes to Condensed Financial Statements March 31, 2016 1. Description of Business Five Prime Therapeutics, Inc. (we, us, our or the Company) is a clinical-stage biotechnology company focused on discovering and developing novel protein therapeutics. Protein therapeutics are antibodies or drugs developed from extracellular proteins or protein fragments that block disease processes, including cancer and inflammatory diseases. We were incorporated in December 2001 in Delaware. Our operations are based in South San Francisco, California and we operate in one segment. Unaudited Interim Financial Information The accompanying financial information as of March 31, 2016 is unaudited. The Condensed Financial Statements included in this report reflect all adjustments (consisting only of normal recurring adjustments) that our management considers necessary for the fair statement of the results of operations for the interim periods covered and of the financial condition of the Company at the date of the interim balance sheet. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles, or GAAP, for interim financial information. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. The results for interim periods are not necessarily indicative of the results for the entire year or any other interim period. The accompanying Condensed Financial Statements and related financial information should be read in conjunction with the audited financial statements and the related notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2015 filed with the U.S. Securities and Exchange Commission. 2. Summary of Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions about future events that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements as well as reported amounts of revenue and expenses during the reporting period. Actual results could differ materially from those estimates. Fair Value of Financial Instruments We determine the fair value of financial and nonfinancial assets and liabilities using the fair value hierarchy, which describes three levels of inputs that may be used to measure fair value, as follows: Level 1—Quoted prices in active markets for identical assets or liabilities; Level 2—Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities; and Level 3—Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. We determine the fair value of Level 1 assets using quoted prices in active markets for identical assets. We review trading activity and pricing for Level 2 investments as of each measurement date. Level 2 inputs, obtained from various third-party data providers, represent quoted prices for similar assets in active markets and were derived from observable market data, or, if not directly observable, were derived from or corroborated by other observable market data. In certain cases where there is limited activity or less transparency around inputs to valuation, we classify securities as Level 3 within the valuation hierarchy. We do not have any Level 3 securities as of March 31, 2016. 8 The following table summarizes, for assets recorded at fair value, the respective fair values and the classifications by level of input within the fair value hierarchy defined above (in thousands): March 31, 2016 Basis of Fair Value Measurements Total Level 1 Level 2 Level 3 Assets Money market funds $ $ $ — $ — U.S. Treasury securities — — Total cash equivalents and marketable securities $ $ $ — $ — December 31, 2015 Basis of Fair Value Measurements Total Level 1 Level 2 Level 3 Assets Money market funds $ $ $ — $ — U.S. Treasury securities — — Total cash equivalents and marketable securities $ $ $ — $ — Net Loss Per Share of Common Stock We compute basic net loss per common share by dividing net loss attributable to common stockholders by the weighted-average number of shares of common stock outstanding during the period. We excluded the following options to purchase shares of common stock and restricted stock awards, or RSAs, (in thousands) from the calculation of diluted net loss per share for all periods presented as the effect would have been antidilutive: Three Months Ended March 31, Options to purchase common stock RSAs — Recently Issued Accounting Standards In May 2014, the Financial Accounting Standards Board, or FASB, issued Accounting Standards Update, or ASU, 2014-09, Revenue from Contracts with Customers: Topic 606, to supersede nearly all existing revenue recognition guidance under GAAP. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration that is expected to be received for those goods or services. ASU 2014-09 defines a five-step process to achieve this core principle and, in doing so, it is possible more judgment and estimates may be required within the revenue recognition process than are required under existing GAAP, including identifying performance obligations in a contract, estimating the amount of variable consideration to include in the transaction price and allocating the transaction price to each separate performance obligation. ASU 2014-09 is effective for us in our first quarter of fiscal 2018 using either of two methods: (i) retrospective application of ASU 2014-09 to each prior reporting period presented with the option to elect certain practical expedients as defined within ASU 2014-09; or (ii) retrospective application of ASU 2014-09 with the cumulative effect of initially applying ASU 2014-09 recognized at the date of initial application and providing certain additional disclosures as defined per ASU 2014-09. We are currently evaluating the impact of our pending adoption of ASU 2014-09 on our financial statements.
